DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "wherein the step of determining a desired rotor speed of a plurality of main rotor blades comprises" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.  As best understood the limitations should read “wherein determining a desired rotor speed of a plurality of main rotor blades comprises”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 4-9 and 12-15 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Osder et al. (hereinafter Osder, US Publication Number 2040093130).
Regarding claim 1, Osder discloses a system for automating an autorotation in an aircraft, the system comprising: a swashplate mechanism (Paragraphs 36, 47 and 58) configured to change a pitch of a plurality of main rotor blades in a main rotor assembly in response to one or more commands; a flight control computer (Figure 4, Paragraph 42) configured for receiving a data pertaining to an engine failure, analyzing an operational state of the aircraft, determining a desired rotor speed of a plurality main rotor blades, and making a command to an actuator associated with the swashplate mechanism to change the pitch of the plurality of main rotor blades to achieve the desired rotor speed of the plurality of main rotor blades.  The examiner notes that the claim only requires that the flight control computer be “configured for” doing the claimed functions and does not provide an attributes of the claimed flight control computer that would distinguish it from any give flight control computer.  As such any flight control computer can be considered to be “configured for” doing any of the claimed functions.
Regarding claim 4, Osder discloses the above system wherein the flight control computer is configured to receive an overriding input from a pilot of the aircraft (Figure 4 element 402, Paragraph 41).  The examiner notes that as the flight control computer of Osder is configured for receiving any type of pilot input, it is configured to receive the claimed pilot input.
Regarding claim 5, Osder discloses the above system wherein the flight control computer is configured to temporarily pause changing the pitch of the plurality of main rotor blades in the main rotor assembly for a period of time after a pilot has made an overriding input (Paragraph 101). The examiner notes that as the flight control computer of Osder is configured for controlling the timing of the maneuvers to enter autorotation, it is configured for pausing any of the maneuvers based on an input.
Regarding claim 6, Osder discloses the above system wherein the step of determining a desired rotor speed of a plurality of main rotor blades comprises choosing a pitch of the plurality of main rotor blades by the flight control computer referring to a look-up table containing desired pitch values for a variety of aircraft flight conditions (Figure 8 element 818, Paragraph 72).
Regarding claims 7-9, Osder discloses the above system further comprising: a sensor configured to measure an operational state of the aircraft in communication with the flight control computer, wherein the sensor measures at least one of the following: air density, altitude, attitude orientation, yaw orientation, temperature, airspeed, and acceleration The examiner notes that as the flight control computer of Osder is configured for (Figure 4 element 418).
Regarding claim 12, Osder discloses the above system wherein the flight control computer is configured for making a command to an actuator associated with the swashplate mechanism to change a pitch of the plurality of the main rotor blades includes making a command to collectively decrease the pitch of the plurality of main rotor blades (Paragraph 59). The examiner notes that as the flight control computer of Osder is configured for changing the collective pitch in either direction.
Regarding claim 13, Osder discloses the above system wherein the flight control computer is configured for making a command to the actuator associated with the swashplate mechanism to change a pitch of the plurality of the main rotor blades includes making a command to cyclically change the pitch of the plurality of main rotor blades to increase an attitude of the aircraft so as to promote an airflow up through the plurality of main rotor blades (Paragraphs 52 and 53).
Regarding claim 14, Osder discloses the above system wherein the flight control computer is configured for making a flare command to the actuator associated with the swashplate mechanism so as to increase the pitch of the plurality of main rotor blades upon detection that the aircraft is at a predetermined distance from a ground surface (Paragraph 103).
Regarding claim 15, Osder discloses the above system wherein the data pertaining to an engine failure comprises loss of a first engine on a multi-engine aircraft, and the flight control computer configured for making a command to cyclically control the plurality of main rotor blades (Paragraph 101).
Claims 1 and 10-11 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Wittmer (US Publication Number 20090242691).
Regarding claim 1, Wittmer discloses a system for automating an autorotation in an aircraft, the system comprising: a swashplate mechanism (Figure 2b element 22) configured to change a pitch of a plurality of main rotor blades in a main rotor assembly in response to one or more commands; a flight control computer (Figure 3 elements 32s 42, 44 and 56, Paragraphs 24 and 25) configured for receiving a data pertaining to an engine failure, analyzing an operational state of the aircraft, determining a desired rotor speed of a plurality main rotor blades, and making a command to an actuator associated with the swashplate mechanism to change the pitch of the plurality of main rotor blades to achieve the desired rotor speed of the plurality of main rotor blades.  The examiner notes that the claim only requires that the flight control computer be “configured for” doing the claimed functions and does not provide an attributes of the claimed flight control computer that would distinguish it from any give flight control computer.  As such any flight control computer can be considered to be “configured for” doing any of the claimed functions.
Regarding claim 10, Wittmer discloses the above system further comprising: a tail rotor actuator (Figure 3 element 80) in communication with the flight control computer.
Regarding claim 11, Wittmer discloses the above system wherein the flight control computer is configured for making a command to the tail rotor actuator to change a pitch of a plurality of tail rotor blades in order to correlate a change in a tail rotor thrust requirement because of a change in pitch of the plurality of main rotor blades (Paragraph 25).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wittmer as applied to claim 1 above, and further in view of Greene (US Publication Number 20060071817).
Regarding claim 2, Wittmer discloses the above system, but fails to teach of the flight control computer being configured to command a trim actuator to affect a tactile cueing in a collective stick.
However, Greene teaches of a similar system (Figure 4 element 60) wherein the flight control computer is configured to command a trim actuator to affect a tactile cueing in a collective stick (Paragraph 21). The examiner notes that as the flight control computer of Greene is configured for providing a tactile cue via the collective stick and is therefore configured to command any actuator to provide the cue.
Regarding claim 2, it would have been obvious for a person having ordinary skill in the art the time of the invention to modify the system of Wittmer with the flight control computer function of Greene for the predictable result of aiding the pilot in making a soft landing (Greene, Paragraph 1)
Regarding claim 3, Wittmer as modified by Greene discloses the above system wherein the tactile cueing mimics the change in the pitch of the plurality of main rotor blades (Greene, Paragraphs 9 and 26).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644